Name: Commission Implementing Regulation (EU) NoÃ 435/2011 of 5Ã May 2011 amending Regulation (EC) NoÃ 951/2007 laying down implementing rules for cross-border cooperation programmes financed under Regulation (EC) NoÃ 1638/2006 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: EU finance;  management;  cooperation policy;  European construction
 Date Published: nan

 6.5.2011 EN Official Journal of the European Union L 118/1 COMMISSION IMPLEMENTING REGULATION (EU) No 435/2011 of 5 May 2011 amending Regulation (EC) No 951/2007 laying down implementing rules for cross-border cooperation programmes financed under Regulation (EC) No 1638/2006 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1638/2006 of the European Parliament and of the Council of 24 October 2006 laying down general provisions establishing a European Neighbourhood and Partnership Instrument (1), and in particular Article 11(1) thereof, Whereas: (1) The Commission has adopted Regulation (EC) No 951/2007 of 9 August 2007 laying down implementing rules for cross-border cooperation programmes financed under Regulation (EC) No 1638/2006 of the European Parliament and of the Council laying down general provisions establishing a European Neighbourhood and Partnership Instrument (2). (2) Given the delayed start of the European Neighbourhood and Partnership Instrument cross-border cooperation programmes, a one-year extension of the implementation phase for projects would enable the programmes to respect the work programmes and complete the implementation of large scale projects. (3) Regulation (EC) No 951/2007 should therefore be amended accordingly. (4) The measures provided in this Regulation are in accordance with the opinion of the Committee established by Regulation (EC) No 1638/2006, HAS ADOPTED THIS REGULATION: Article 1 In Article 43(2) of Regulation (EC) No 951/2007, subparagraph (b) is replaced by the following: (b) an implementation phase for projects financed by the joint operational programme starting at the same time as the implementation phase for the programme and ending on 31 December 2015 at the latest. All activities of projects financed by the programme shall end by that date at the latest.. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 310, 9.11.2006, p. 1. (2) OJ L 210, 10.8.2007, p. 10.